Citation Nr: 1433491	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right hip disability. 

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a headache disability.

10.  Entitlement to service connection for fibromyalgia.

11.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative arthritis.

12.  Entitlement to a rating in excess of 20 percent for cervical spine strain with degenerative arthritis.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984; and from August 1990 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In his March 2010 VA-Form 9, the Veteran requested a Board hearing; however, he withdrew such request by way of May 2010 correspondence.

The Board observes that the Veteran seeks service connection for multiple disabilities which he claims are related to a motor vehicle accident (MVA) in June 1991, or as secondary to service-connected thoracolumbar and cervical spine disabilities which resulted from the June 1991 MVA.  The record reflects prior final denials on the issues of service connection for bilateral shoulder disability, left hip disability, major depressive disorder, PTSD, a headache disability and fibromyalgia.  See Board decision dated February 2005; RO rating decisions dated September 1994 and October 2004.  In May 2008, the RO associated service personnel records with the claims folder which included a May 1994 line of duty (LOD) determination regarding the June 1991 MVA.  This LOD determination described in detail the circumstances surrounding the MVA such as speed on impact, the extent of vehicular damage, eyewitness accounts, and the Veteran's description of injuries.  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  As the May 1994 LOD determination existed at the time of the prior final denials and is relevant to the underlying facts of the service connection claims, the Board finds that de novo review is warranted.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) file that has been reviewed in connection with the Veteran's claim.  Additional VA treatment records dated through July 2013 have been uploaded and were considered by the Agency of Original Jurisdiction (AOJ) in the most recent October 2013 supplemental statement of the case (SSOC).


REMAND

The Veteran seeks service connection for multiple disabilities which, it appears to be claimed, were caused or aggravated as a result of a June 19, 1991 MVA.  In developing the PTSD claim on appeal, the RO associated with the claims folder service personnel records which included a May 1994 LOD determination that the June 19, 1991 MVA was not in line of duty but not due to misconduct.  In this respect, it was determined that the Veteran's MVA involved his unauthorized use of a government vehicle while performing personal business on off-duty hours. 

For all claims which were filed after October 31, 1990, such as this one, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

The May 1994 LOD determination calls into question as to whether the June 1991 MVA meets the definition of a line of duty injury under 38 C.F.R. § 3.1(m) and, thus, whether any disease or injury resulting from this incident is subject to service connection.  This issue is complicated by the RO's determination, prior to knowledge of the May 1994 LOD, that the lumbar and cervical spine disabilities resulting from this injury are service-connected.  See 38 C.F.R. § 3.104 (a determination of line of duty by an agency of original jurisdiction is binding in the absence of clear and unmistakable error).  Furthermore, it is unclear whether partially favorable determinations in the May 1994 LOD - such as the determination that Veteran's unauthorized use of a government vehicle while conducing personal business on off-duty hours did not involve willful misconduct - is binding on VA when the ultimate LOD determination was an injury not in line of duty.  See generally 38 C.F.R. § 3.1(m).

As all claims on appeal appear to stem from the June 1991 MVA, the Board defers consideration of these claims pending an RO review of the LOD status of the June 1991 MVA in an administrative decision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Issue an administrative decision on the issue of whether disease or injury resulting from a June 19, 1991 MVA was "in line of duty" according to VA regulations in light of the May 1994 LOD service department determination.  In so doing, the RO should consider the effects of 38 C.F.R. § 3.104 from the prior grants of service connection for thoracolumbar and cervical spine disabilities and whether the facts of this particular case warrant a finding that the June 1991 MVA residuals do not involve a line of duty injury.

2.  Associate with the claims folder records of the Veteran's VA treatment since July 2013.

3.  If it is determined that the June 1991 MVA was in line of duty, schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed disorders.  The claims folder contents (paper and electronic) must be made available to the examiner for review.  Following interview and examination of the Veteran as well as review of the claims folder contents, the examiner should provide opinion on the following questions:

Psychiatric

Identify all psychiatric disorders present and, for each disorder, provide opinion as to whether it is at least as likely as not that such disability results from an event in service to include the June 1991 MVA.  In so doing, the examiner's attention is directed to the Board's factual finding that the May 1994 LOD determination describing the speed of impact and resulting damage to the government vehicle is the most reliable description of the circumstances of the MVA which greatly outweighs the Veteran's description of the event.



Orthopedic

Provide opinion as to whether it is at least as likely as not that disability of the right knee, right shoulder, left shoulder, right hip, left hip, headaches and/or fibromyalgia results from an event in service to include the June 1991 MVA.  In so doing, the examiner's attention is directed to the Board's factual finding that the May 1994 LOD determination describing the speed of impact and resulting damage to the government vehicle is the most reliable description of the circumstances of the MVA which greatly outweighs the Veteran's description of the event.  The examiner should explain the reasoning for every opinion provided.

4.  Thereafter, for any issue on appeal which remains denied, furnish the Veteran an SSOC and allow for an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

